NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 13-4760
                                        ___________

                                DAVID GLENN LIEPE;
                                  JOOYEON LIEPE,
                                            Appellants

                                            v.

                             ARNOLD GLENN LIEPE
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 12-cv-00040)
                     District Judge: Honorable Robert B. Kugler
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 15, 2014
             Before: HARDIMAN, NYGAARD and ROTH, Circuit Judges

                              (Opinion filed: July 16, 2014)
                                     ___________

                                         OPINION
                                        ___________

PER CURIAM

      Appellant David Liepe and his spouse, Jooyeon Liepe, appeal the District Court’s

order granting Appellee Glenn Liepe’s motion to dismiss. For the reasons below, we will

affirm the District Court’s judgment.
       The procedural history of this case and the details of Appellants’ claims are well

known to the parties and need not be discussed at length. Briefly, Appellants filed a

lawsuit seeking to compel Appellee, David Liepe’s father, to honor his alleged

contractual obligations as a co-sponsor of Jooyeon Liepe’s immigration petition.1 In

August 2013, Appellants signed a settlement agreement and accepted and cashed a check

in the amount of $7000. By order entered August 19, 2013, the District Court dismissed

the case without prejudice to reopening if the settlement was not consummated.

Appellants affixed their notarized signatures to the release and electronically signed a

stipulation of dismissal. But Appellants refused to physically sign the stipulation of

dismissal.2 Out of an abundance of caution, Appellee filed a motion to dismiss the case

with prejudice pursuant to Fed. R. Civ. P. 41(b) based on the settlement agreement. The

District Court granted the motion, and Appellants filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review over

the District Court’s enforcement of the settlement agreement. Tiernan v. Devoe, 923

F.2d 1024, 1031-32 (3d Cir. 1991).



1
  The record includes an email in which Appellant David Liepe represents to Appellee
that Appellee’s support obligation would end upon Jooyeon Liepe becoming a legal
permanent resident – which occurred in January 2010. Because the parties have settled
the matter, we need not reach the issue of whether this statement voids or limits any
contractual obligation on the part of Appellee.
2
 Local Rules require pro se filers to physically sign documents filed with the District
Court. Local Civil Rules of the United States District Court for the District of New
Jersey, Rule 5.2 ¶ 12.
                                             2
         Appellants appear to believe that they are entitled to have their living and

educational expenses paid by Appellee for an extended period of time. However, we

need not reach this question because Appellants agreed to the settlement. Appellants do

not dispute that they settled the matter. Rather, they argue that the settlement was entered

under economic duress and undue influence, and that it violates public policy. They

claim that because Appellee did not meet his support obligations and the District Court

did not grant them relief, they had no other alternative but to settle.

         That Appellants might have needed the settlement more than Appellee does not

constitute bad faith negotiations. Phillips v. Allegheny County, Pa., 869 F.2d 234, 239

(3d Cir. 1989). None of Appellants’ allegations rises to the level of coercion or undue

influence. As for public policy, the settlement agreement explicitly states that it does not

bar any future claim or lawsuit by a public entity against Appellee. Moreover, Appellant

Jooyeon Liepe may still seek support from her sponsor and spouse, Appellant David

Liepe.

         The District Court did not err in dismissing the matter based on the settlement

agreement. Because the parties settled, we need not reach the issue of whether the

District Court erred in denying Appellant’s motion for partial summary judgment before

the settlement.

         For the reasons above, we will affirm the District Court’s judgment.




                                               3